Exhibit 10.1


EXECUTION VERSION
 
TERMINATION AGREEMENT
 
TERMINATION AGREEMENT (this “Agreement”), dated as of April 24, 2015, among
Comcast Corporation, a Pennsylvania corporation (“Comcast”), and Time Warner
Cable Inc., a Delaware corporation (“TWC”).
 
W I T N E S S E T H :
 
WHEREAS, Comcast, TWC and Tango Acquisition Sub, Inc., a Delaware corporation
and a wholly owned subsidiary of Comcast (“Merger Subsidiary”), are parties to
the Agreement and Plan of Merger, dated as of February 12, 2014 (as amended,
modified or supplemented prior to the date hereof, the “Merger Agreement”),
pursuant to which, among other things, Comcast would acquire TWC by means of a
merger of Merger Subsidiary with and into TWC on the terms and subject to the
conditions set forth in the Merger Agreement;
 
WHEREAS, Section 10.01(a) of the Merger Agreement provides that the Merger
Agreement may be terminated by mutual written agreement of Comcast and TWC;
 
WHEREAS, Comcast and TWC have mutually agreed to terminate the Merger Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, the parties hereto agree as follows:
 
AGREEMENT
 
1.           Termination; Effect of Termination.  Comcast and TWC hereby
mutually agree to terminate the Merger Agreement pursuant to Section 10.01(a) of
the Merger Agreement.  Upon the effectiveness of this Agreement in accordance
with Section 13 below, the Merger Agreement shall be terminated in accordance
with its terms.
 
2.           Voting Agreement.  TWC acknowledges that, upon the effectiveness of
this Agreement in accordance with Section 13 below, the Voting Agreement,
without any further action, shall terminate in accordance with its terms.
 
3.           Confidentiality Agreement.  Notwithstanding anything in this
Agreement to the contrary, the provisions of the Confidentiality Agreement,
dated as of February 8, 2014, between Comcast and TWC (as amended, modified or
supplemented from time to time, the “Confidentiality Agreement”) shall survive
and remain in full force and effect in accordance with their terms; provided
that the consent requirement and other obligations set forth in paragraph 1(b)
of the Confidentiality Agreement are hereby waived, void and of no further force
or effect.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Letter Agreement.  Notwithstanding anything in this Agreement to
the contrary, the provisions of that certain letter agreement regarding the
Identification of Key Executives/Senior Managers, dated April 25, 2014, shall
survive and remain in full force and effect in accordance with their terms.
 
5.           Representations and Warranties.  Each of Comcast and TWC hereby
represents and warrants to the other that (a) the execution, delivery and
performance by such party of this Agreement and the consummation by such party
of the transactions contemplated hereby are within such party’s corporate powers
and have been duly authorized by all necessary corporate action on the part of
such party and (b) this Agreement, assuming due authorization, execution and
delivery by the other party, constitutes a valid and binding agreement of such
party enforceable against such party in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally and general
principles of equity).
 
6.           Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,
 
if to Comcast, to:
 
Comcast Corporation
One Comcast Center
1701 John F. Kennedy Boulevard
Philadelphia, PA 19103
Attention: Arthur R. Block
Facsimile No.: (215) 286-7794
 
with a copy (which shall not constitute notice) to:
 
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017

 
Attention:
David L. Caplan
William J. Chudd

Facsimile No.: (212) 450-3800
 
 
2

--------------------------------------------------------------------------------

 
 
if to TWC, to:
 
Time Warner Cable Inc.
60 Columbus Circle
New York, NY 10023
Attention: General Counsel
Facsimile No.: (212) 364-8459
 
with a copy (which shall not constitute notice) to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064

 
Attention:
Robert B. Schumer
Ariel J. Deckelbaum
Ross A. Fieldston

Facsimile No.: (212) 757-3990
 
or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto.
 
7.            Amendments and Waivers.  (a)  Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement or, in
the case of a waiver, by each party against whom the waiver is to be effective.
 
(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.
 
8.           Expenses.  All costs and expenses incurred in connection with this
Agreement and the Merger Agreement shall be paid by the party incurring such
cost or expense.
 
9.           Binding Effect; Benefit; Assignment.  (a)  The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.  This Agreement is not
intended to confer upon any person other than the parties hereto any rights or
remedies, other than as specifically provided in Section 2 above.
 
(b)           No party may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of the other
party hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
10.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.
 
11.          Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its affiliates or against any
party or any of its Affiliates) shall be brought in the Delaware Chancery Court
or, if such court shall not have jurisdiction, any federal court located in the
State of Delaware or other Delaware state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 6 above shall be deemed effective service of process on
such party.
 
12.          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
13.          Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto.  Until and unless each
party has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).  Electronic or facsimile signatures shall be deemed to be
original signatures.
 
14.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to that subject matter.
 
15.          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
governmental authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
 
 
4

--------------------------------------------------------------------------------

 
 
16.          Specific Performance.  The parties hereto acknowledge and agree
that irreparable damage would occur if any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached, and
that monetary damages, even if available, would not be an adequate remedy
therefor.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
court located in the State of Delaware or any Delaware state court, without
proof of actual damages (and each party hereby waives any requirement for the
security or posting of any bond in connection with such remedy), this being in
addition to any other remedy to which they are entitled at law or in
equity.  The parties further agree not to assert that a remedy of specific
enforcement is unenforceable, invalid, contrary to applicable law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy for any such breach.
 
[The remainder of this page has been intentionally left blank; the next
page is the signature page.]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date set forth on the
cover page of this Agreement.
 
TIME WARNER CABLE INC.
              By:
/s/ Marc Lawrence-Apfelbaum
    Name:
Marc Lawrence-Apfelbaum
    Title:
Executive Vice President, General Counsel and Secretary
 

 
 
COMCAST CORPORATION
              By:
/s/ Arthur R. Block
    Name:
Arthur R. Block
    Title:
Executive Vice President,
General Counsel and Secretary
 

 


 
[Signature Page to Termination Agreement]
 
 

--------------------------------------------------------------------------------



 